Detailed Office Action
	The communication dated 9/2/2022 has been entered and fully considered. Claim 3 is withdrawn from examination. Claims 1-6 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 9/2/2022 is acknowledged .Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A. Election was made without traverse in the reply filed on 9/2/2022.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0074] and [0087] regarding discussions related to FIGs. 1 and 13-15 reference is made to numeral 211. There is no numeral 211 on these figures. 
In paragraph [0075] and regarding discussions related to FIGs. 2 and 3, reference is made to numeral 32 (base). There is no numeral 32 on FIGs. 2 and 3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to realize cutting-stock” in its last line. It is not clear what “cutting-stock” refers to. Step (d) of claim 1 simply recites demolding of the clamping ring. Therefore, and for the purpose of examination, the Examiner replaces this limitation with “to obtain the clamping ring”. Claims 2 and 4-6 are dependent on claim 1 and are rejected as well.
Claim 2 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as “one end”.
Claim 5 recites the limitation "the core" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the core" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAGERLE (US 4,514,159), hereinafter MAGERLE. Note that the italicized text below are the instant claims.
Regarding claim 1, MAGERLE discloses A method for manufacturing a clamping ring configured for use on a pipe joint {[abstract] note that the molded article is interpreted as a clamping ring, [col 2, line 44] note the ring-shaped blank, [FIG. 1] note 48 clamps onto 40}, sequentially comprises: 
(a) an extruding step of extruding plastic materials having memory properties from an extruder {[abstract] note the material supply head is the extruder, note blank is plasticizable therefore it is a plastic that has memory properties and can be shaped}; 
(b) an in-mold step of putting the extruded plastic materials into a molding cavity {[abstract] note the blank entering an open shaping cavity};
 (c) a molding step of acting on the plastic materials in a plastic melt state via a molding die set, thus to form the clamping ring from a pipe member {[FIG. 1] 22 and 24 are the molding die set, [col 3, lines 45-50] note the action of the die set (stamp 24 and die 22) on the plasticizable plastic, [col 2, line 44] note the ring shape that is the pipe member}; 
and (d) a demolding step of taking out the clamping ring from the molding cavity to realize cutting-stock {see section 112(b) above, [col 4, line 21] note teaching on ejection that is the demolding step}.
Regarding claim 2, MAGERLE discloses wherein step (a) comprises extruding continuous tubular extrusion pipe having memory properties from the extruder {[FIG. 3] note that upstream of blank 10, a continuous tubular shape is being fed from extruder 14}, 
and step (b) comprises cutting the continuous tubular extrusion pipe at the other end after being delivered to the molding cavity, to form an independent pipe member {see section 112(b) above, [col 5, lines 36-39] note the role of closing member 20 in cutting, [col 5, lines 52-53] note the separation of blank that indicates cutting, [FIG. 3] note that blank 10 has partially entered the cavity 12 and still connected to the extruder 14, thus cutting happens when portion of the blank has entered the cavity}.
Regarding claim 4, MAGERLE discloses wherein step (a) comprises: extruding a specific amount of the plastic materials from the extruder {[FIG. 3] note the specific amount of blank 10}, 
and step (b) comprises: blowing the plastic materials into the molding cavity via a blow pipe {[col 5, lines 40-41] note the ring nozzle 34 is the blow pipe that blow a stream of gas}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over , MAGERLE as applied to claim 1 above, and further in view of CHECK (US 5,498,150), hereinafter CHECK.
Regarding claim 6, MAGERLE teaches all the limitations of claim 1. MAGERLE further discloses that the molded article is quickly cooled by means of cooling medium through a cooling arrangement {[col 6, lines 1-3]}. MAGERLE is, however, silent on the cooling step being performed by a cooling arrangement comprising cooling pipes in the inner wall of the molding cavity. 
In the same filed of endeavor that is related to molding apparatus for injection molded plastic parts, CHECK discloses wherein a cooling step (c') of arranging cooling pipes in the inner wall of the molding cavity and within the core, is performed synchronously with step (c) {[col 3, lines 21-32]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the cooling pipe arrangement of CHECK into the mold cavity of MAGERLE to have imparted a fast and effective cooling step of the molded article. 
One would have been motivated to look to prior art to determine the most efficient method of cooling, since MAGERLE teaches that the cooling has to be implemented quickly {[col 6, lines 1-5]}. 
The advantage of CHECK's cooling pipe arrangement is to decrease cycle time (i.e. fast cooling) {[col 1, lines 12-14]}. As such, incorporation of the cooling pipe arrangement of CHECK into the molding cavity of MAGERLE results in the objective that the person of ordinary skill in the art seeks to achieve using MAGERLE method.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748